NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1474-18T1

STEPHANIE JOSEPHS,

          Plaintiff-Appellant,

v.

CHRISTINA M. HEPP,

          Defendant-Respondent,

and

JUNYUE QU,

     Defendant.
____________________________

                    Submitted January 7, 2020 – Decided February 20, 2020

                    Before Judges Yannotti and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. L-3914-16.

                    Aivazoglou & Mikropoulos LLC, attorneys for
                    appellant (Matthew Bradford Cole, on the brief).

                    Law Offices of Styliades and Jackson, attorneys for
                    respondent (Sungkyu S. Lee, on the brief).
PER CURIAM

      Plaintiff Stephanie Josephs appeals from an order entered by the Law

Division on October 26, 2018, which granted summary judgment in favor of

defendant Christina M. Hepp and dismissed all claims and cross-claims against

defendant. We affirm.

                                        I.

      This action arises from a multi-vehicle automobile accident that occurred

on November 5, 2014. Plaintiff was driving a BMW 328, which was owned by

an auto dealership in Charlotte, North Carolina, and loaned or leased to an

individual who was her boyfriend at the time. While she was driving the car in

Cherry Hill, plaintiff was involved in a three-car collision with defendant and

Junyue Qu.

      According to the crash investigation report, which was written by an

officer of the Cherry Hill Police Department, plaintiff did not have insurance

information available for the car she was driving. She told the officer she had

to contact the dealership to obtain that information.

      Plaintiff was transported to a hospital, where she complained of pain in

her neck, right wrist, and left thumb. Medical tests were performed, showing

no acute pathologies or fractures. Plaintiff was discharged from the hospital the

                                                                         A-1474-18T1
                                        2
same day after being diagnosed with "strain, cervical, facial contusion, no

wakeup, [and] thoracic strain. . . ." She was thereafter treated by her primary

care physician, and she had physical therapy.

      Plaintiff filed a complaint in the Law Division, dated October 27, 2016,

claiming she suffered "severe permanent traumatic injuries" as a result of the

negligence of defendant and Qu. She sought damages for her personal injuries,

which she claimed are permanent. She also sought lost income and

compensation for certain unspecified property damage. The claims and cross-

claims against Qu were later dismissed.

      In September 2018, defendant filed a motion for summary judgment.

Defendant argued that N.J.S.A. 39:6A-4.5(a) precludes plaintiff from bringing

an action in this State for economic or noneconomic loss because she failed to

maintain automobile insurance, as required by New Jersey law.

      Defendant asserted that in 2008, plaintiff moved from New York to New

Jersey. She resided in Cherry Hill from approximately August 2008 through

2012, and in Millburn from 2012 to 2014. At the time of the accident, plaintiff

had a driver's license issued in New York. Plaintiff's license had a New York

address, which was the address for a residence owned by plaintiff's aunt. In

addition, plaintiff was the owner of an automobile, which was registered in New


                                                                       A-1474-18T1
                                       3
York and insured under a policy issued by GEICO General Insurance Company

(GEICO).

      The GEICO policy provided bodily injury coverage of $100,000 per

person, $300,000 per occurrence, and property damage coverage of $50,000.

The policy also provided basic personal injury protection (PIP) coverage of

$50,000, with $2000 for wage loss. The GEICO policy indicated that plaintiff's

address was in White Plains, New York, which is the address of her uncle's

residence.

      Defendant further argued that if plaintiff is not barred from bringing an

action and the limitation-on-lawsuit threshold in N.J.S.A. 39:6A-8(a) applies,

plaintiff failed to present sufficient evidence to overcome the threshold.

Defendant noted that plaintiff had not furnished the certification from a

physician stating that her injuries meet the statutory threshold, which is required

by N.J.S.A. 39:6A-8(a).

      Defendant also noted that on October 6, 2017, Dr. Richard A. Rosa, an

orthopedic surgeon, performed an independent medical exam of plaintiff. In his

report, Dr. Rosa stated that while plaintiff had subjective complaints of pain,

there was no objective evidence plaintiff had sustained a permanent injury

causally related to the accident.


                                                                           A-1474-18T1
                                        4
      Plaintiff opposed the motion. She argued that her GEICO policy satisfied

New Jersey's mandatory coverage requirements and she was not barred from

bringing an action in New Jersey for economic and noneconomic damages. She

also argued that she was not subject to the limitation-on-lawsuit threshold in

N.J.S.A. 39:6A-8(a).

      On October 26, 2018, the motion judge heard oral argument and placed

his decision on the record. The judge found that N.J.S.A. 39:6A-4.5(a) bars

plaintiff from bringing an action in New Jersey for economic or noneconomic

loss arising from the November 5, 2014 accident because she failed to maintain

PIP coverage with medical expense benefits of at least $250,000, as required by

N.J.S.A. 39:6A-3.

      The judge noted that N.J.S.A. 39:6A-3.1 allows owners of automobiles to

select a basic insurance policy with PIP coverage of only $15,000 per person,

per accident.   The judge determined, however, that persons who own an

automobile principally garaged in New Jersey must maintain a standard auto

insurance policy that provides for payment of medical expense benefits in the

amount of $250,000.

      The judge observed that if plaintiff had informed the GEICO

representative that her automobile was garaged in New Jersey, GEICO probably


                                                                       A-1474-18T1
                                      5
would not have insured the vehicle, and GEICO would have grounds to declare

plaintiff's policy null and void. The judge stated that plaintiff violated New

Jersey law by failing to have her car registered and insured in New Jersey. He

said plaintiff's reasons for obtaining a New York policy did not "make sense."

      The judge further found that plaintiff was subject to the limitation-on-

lawsuit threshold in N.J.S.A. 39:6A-8(a), and she had not presented sufficient

evidence to show she sustained an injury that meets the threshold. The judge

stated that plaintiff "did not point to any objective credible medical evidence"

in support of her claim. She also failed to provide the physician's certification

required by N.J.S.A. 39:6A-8(a).

      The judge entered an order dated October 26, 2018, which granted

defendant's motion for summary judgment and dismissed plaintiff's claims and

any cross-claims against defendant with prejudice. This appeal followed.

                                      II.

      On appeal, plaintiff argues that the trial court erred by granting summary

judgment to defendant.     When reviewing an order granting a motion for

summary judgment, we apply the same standard that governs the trial court. Lee

v. Brown, 232 N.J. 114, 126 (2018) (citing Steinberg v. Sahara Sam's Oasis,




                                                                         A-1474-18T1
                                       6
LLC, 226 N.J. 344, 349-50 (2016); Globe Motor Co. v. Igdalev, 225 N.J. 469,

479 (2016)).

        Rule 4:46-2(c) provides that the court shall grant summary judgment when

the evidence before the court, reviewed in a light favorable to the non-moving

party, shows "that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment or order as a matter of law."

Rule 4:46-2(c) further provides that, "An issue of fact is genuine only if,

considering the burden of persuasion at trial, the evidence submitt ed by the

parties on the motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the trier of fact."

Ibid.

        "If there exists a single, unavoidable resolution of [an] alleged dispu ted

issue of fact, that issue should be considered insufficient to constitute a 'genuine'

issue of material fact for purposes of Rule 4:46-2." Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250 (1986)). The court should grant summary judgment if the

evidence on an alleged disputed issue of fact "is so one-sided that one party must

prevail as a matter of law." Ibid. (quoting Liberty Lobby, 477 U.S. at 250).




                                                                             A-1474-18T1
                                         7
      Plaintiff argues that the trial court erred by finding that N.J.S.A. 39:6A -

4.5(a) precludes her from bringing an action to recover the economic and

noneconomic losses she allegedly sustained in the accident.               The statute

provides:

            Any person who, at the time of an automobile accident
            resulting in injuries to that person, is required but fails
            to maintain medical expense benefits coverage
            mandated by [N.J.S.A. 39:6A-4, N.J.S.A. 39:6A-3.1, or
            N.J.S.A. 39:6A-3.3] shall have no cause of action for
            recovery of economic or noneconomic loss sustained as
            a result of an accident while operating an uninsured
            automobile.

            [Ibid.]

      In Dziuba v. Fletcher, 382 N.J. Super. 73, 76 (App. Div. 2005), aff'd o.b.,

188 N.J. 339 (2006), the plaintiff was a passenger in the defendant's insured

automobile when that vehicle was involved in an accident. At the time of the

accident, the plaintiff owned and regularly drove three uninsured motor

vehicles, but these vehicles were not involved in the accident. Ibid.

      We held that N.J.S.A. 39:6A-7(b)(1) precluded the plaintiff from

receiving PIP benefits or damages for economic loss because the plaintiff was

considered to be an owner of certain automobiles that were being operated

without required PIP coverage. Id. at 82. We held, however, that the plaintiff

was not barred from recovering noneconomic losses under N.J.S.A. 39:6A-

                                                                              A-1474-18T1
                                        8
4.5(a) because the plaintiff's "uninsured vehicles" were not involved in the

accident. Ibid.

       Here, it is undisputed that at the time of the accident, plaintiff was the

owner of an automobile that was principally garaged in this State. Plaintiff was

required by N.J.S.A. 39:6B-1(a) to maintain motor vehicle liability insurance

coverage for that automobile, "under provisions approved by the Commissioner

of Banking and Insurance." The policy must provide the minimum specified

coverages for bodily injury, death, and property damage. Ibid.

       Plaintiff also was required by N.J.S.A. 39:6A-4(a) to maintain PIP

coverage, regardless of fault, which provides for payment of medical expense

benefits in an amount not to exceed $250,000 per person, per accident, unless

she selected a policy with the optional minimum PIP coverage for the payment

of medical benefits of $15,000 per person, per accident, pursuant to N.J.S.A.

39:6A-3.1, or qualifies for a special auto insurance policy under N.J.S.A. 39:6A-

3.3.

       In this case, the motion judge erroneously stated that plaintiff was required

to maintain PIP coverage providing $250,000 in medical expense benefits;

however, N.J.S.A. 39:6A-4(a) states that PIP coverage under a standard policy

must provide for the payment of medical expense benefits "not to exceed


                                                                            A-1474-18T1
                                         9
$250,000[.]" Moreover, as we have noted, N.J.S.A. 39:6A-3.1 allows owners of

automobiles principally registered in New Jersey to select a policy with

minimum PIP coverage of $15,000 per person, per accident.

      In any event, the motion judge correctly found that plaintiff had not

insured her automobile in accordance with New Jersey's compulsory insurance

laws. It is undisputed that plaintiff did not maintain automobile insurance with

coverage for bodily injury, death, and property damage under provisions

approved by the Commissioner of Banking and Insurance (Commissioner).

N.J.S.A. 39:6B-1(a). She also failed to maintain a policy with PIP coverage

mandated by N.J.S.A. 39:6A-4, N.J.S.A. 39:6A-3.1, or N.J.S.A. 39:6A-3.3.

      Because plaintiff did not maintain insurance required under New Jersey

law for her automobile, she may not maintain a cause of action for the recovery

of economic loss she allegedly sustained in an auto accident. Dziuba, 382 N.J.

Super. at 76. This would encompass medical expenses or other loss that would

have been collectible or paid as PIP benefits. Id. at 75-76.1

      However, as the Court held in Dziuba, N.J.S.A. 39:6A-4.5(a) does not

preclude a person from pursuing a claim for noneconomic loss unless that person


1
 Although in her complaint, plaintiff stated she was seeking damages for certain
unspecified property damage, it appears that plaintiff's economic losses were all
losses that would be collectible or paid as PIP benefits.
                                                                         A-1474-18T1
                                      10
sustained the loss in the operation of an uninsured vehicle for which the person

was required to maintain coverage. Id. at 82.

      In this case, plaintiff was injured while driving an automobile, but she was

not the owner or registered owner of that car. It is not clear on this record

whether the car was insured or whether plaintiff was covered by any such

insurance. Nevertheless, plaintiff had no legal obligation under New Jersey law

to maintain auto insurance for that vehicle.     Therefore, as held in Dziuba,

N.J.S.A. 39:6A-4.5(a) does not preclude plaintiff from seeking recovery of the

noneconomic loss she allegedly sustained as a result of her operation of that

vehicle.

                                       III.

      Here, the motion judge found that even if N.J.S.A. 39:6A-4.5(a) does not

preclude plaintiff from maintaining an action for the recovery of noneconomic

loss, dismissal of plaintiff's complaint was warranted because she failed to show

she sustained an injury that meets the limitation-on-lawsuit threshold in N.J.S.A.

39:6A-8(a). On appeal, plaintiff argues that the limitation-on-lawsuit threshold

does not apply to her. We disagree.

      As we stated previously, plaintiff was the owner of a vehicle principally

garaged in this State, and she was required to maintain automobile insurance for


                                                                          A-1474-18T1
                                       11
that car under provisions approved by the Commissioner. N.J.S.A. 39:6B-1(a).

Had she done so, plaintiff would have been required to select a policy with either

the limitation-on-lawsuit threshold in N.J.S.A. 39:6A-8(a), or a policy without

that threshold, as permitted by N.J.S.A. 39:6A-8(b).

      Instead, plaintiff obtained a policy from GEICO, which was issued in

accordance with New York law. Plaintiff did not obtain a New Jersey policy

without the limitation-on-lawsuit option. We are convinced that, under the

circumstances, plaintiff is bound by the limitation-on-lawsuit option in N.J.S.A.

39:6A-8(a).

      Plaintiff notes, however, that a previous version of N.J.S.A. 39:6A-4.5(a)

provided that a person who, at the time of the automobile accident, failed to

maintain medical benefits coverage mandated by N.J.S.A. 39:6A-4 would be

subject to the verbal threshold in effect at that time in any action for recovery of

noneconomic loss. L. 1988, c. 119, § 4. She argues that the current version of

N.J.S.A. 39:6A-4.5, which was enacted in 1997, does not mandate application

of the limitation-on-lawsuit threshold.

      However, as we have explained, N.J.S.A. 39:6A-4.5(a) does not apply in

this case because plaintiff was not operating her uninsured vehicle at the time of

the accident for which she is seeking noneconomic loss. Nevertheless, plaintiff


                                                                            A-1474-18T1
                                        12
was required by New Jersey's compulsory insurance laws to maintain insurance

coverage for her automobile, under provisions approved by the Commissioner.

N.J.S.A. 39:6B-1(a). Plaintiff is bound by the limitation-on-lawsuit threshold

because she did not obtain a New Jersey policy without that threshold.

      Plaintiff's situation is similar to that of an insured, out-of-state driver,

whose vehicle is insured by a carrier authorized to do business in New Jersey.

N.J.S.A. 17:28-1.4 imposes the limitation-on-lawsuit threshold to such persons

even if they maintained an out-of-state insurance policy that does not include

such a threshold.

      In rejecting a constitutional challenge to the statute, our Supreme Court

stated:

            Because non-resident insureds do not contribute to the
            costs incurred by New Jersey insurers in defending full
            tort option claims, the Legislature obviously
            recognized that allowing non-residents the benefit of
            the full tort option for damages incurred in New Jersey
            accidents inevitably would increase the liability
            exposure of New Jersey insurers and generate pressure
            for increased premiums.

            [Whitaker v. DeVilla, 147 N.J. 341, 357 (1997) (citing
            Dyzel v. Marks, 6 F.3d 116, 127 (3d Cir. 1993)).]

      Like an out-of-state resident who insures a car under a policy issued

pursuant to the laws of another state, plaintiff did not contribute to the costs


                                                                          A-1474-18T1
                                      13
incurred by New Jersey insurers in defending claims for noneconomic loss

arising from accidents in this State. She should not be permitted to pursue a

claim for noneconomic loss unconstrained by the limitation-on-lawsuit

threshold in N.J.S.A. 39:6A-8(a). Therefore, we conclude plaintiff's claims are

subject to the threshold.

      We note that on appeal, plaintiff does not argue that she presented

sufficient evidence to raise a genuine issue of material fact as to whether she

sustained an injury that meets the threshold. Because plaintiff did not brief that

issue, she is deemed to have waived any challenge to the trial court's

determination that she failed to show her injuries satisfy the threshold. See

Gormley v. Wood-El, 218 N.J. 72, 95 n.8 (2014); Zavodnick v. Leven, 340 N.J.

Super. 94, 103 (App. Div. 2001).

      Nevertheless, the trial court correctly determined that plaintiff did not

present sufficient evidence to show that her injuries satisfy the threshold.

N.J.S.A. 39:6A-8(a) provides that a person may not maintain an action for

noneconomic loss

            unless the person has sustained a bodily injury which
            results in death; dismemberment; significant
            disfigurement or significant scarring; displaced
            fractures; loss of a fetus; or a permanent injury within
            a reasonable degree of medical probability, other than
            scarring or disfigurement. An injury is considered

                                                                          A-1474-18T1
                                       14
            permanent when the body part or organ, or both, has not
            healed to function normally and will not heal to
            function normally, with further medical treatment. . . .

      The statute further provides that in order to satisfy the threshold, the

plaintiff must submit, within sixty days after the answer is filed, a certification

from "the licensed treating physician or a board-certified licensed physician to

whom the plaintiff has been referred by the treating physician." Ibid. The

certification must state, "under penalty of perjury," that the plaintiff's injuries

meet the statutory threshold. Ibid. Here, plaintiff is       apparently seeking

damages for a permanent injury.

      The record shows that Dr. Rosa examined plaintiff on October 6, 2017.

In his report, Dr. Rosa stated that plaintiff presented with complaints of low

back pain. She had a burning sensation of her right lower extremity, but this

had resolved. She also presented with complaints of neck pain, but the pain was

"much improved since the accident." Dr. Rosa noted that plaintiff had denied

any neurological complaints and she was not taking any medication on a regular

basis. Plaintiff reported the pain limited her ability to bend, lift heavy objects,

work out, and train.

      Dr. Rosa stated, however, that his examination of plaintiff's back and neck

was unremarkable. He found no tenderness or spasm. He opined that although


                                                                           A-1474-18T1
                                       15
plaintiff had residual soft tissue complaints regarding her neck and back, there

were no "objective clinical findings for herniated cervical or lumbar disc or other

mechanical derangement that could be considered causally related to the subject

accident."

      Dr. Rosa further opined that "[n]o further treatment or diagnostic studies

are indicated or medically necessary . . . ." He stated that, "Despite her pain

complaints, from an orthopedic standpoint there are no objective clinical

findings for adverse permanent functional impairment or residuals that could be

considered causally related to the subject accident. Prognosis should be

considered favorable." He said plaintiff "is capable of returning to work without

restrictions."

      Here, plaintiff did not provide the physician's certification required by the

statute. Furthermore, plaintiff did not present the report of a qualified medical

expert opining, based on objective clinical evidence, that plaintiff sustained in

the accident an injury to her neck, shoulders, or back "that has not healed to

function normally and will not heal to function normally with further medical

treatment." Ibid.

      The motion judge correctly determined that plaintiff did not present

sufficient evidence to show her injuries meet the limitation-on-lawsuit


                                                                           A-1474-18T1
                                       16
threshold.   The judge correctly found that any claim by plaintiff for

noneconomic loss arising from the subject accident failed as a matter of law.

      Affirmed.




                                                                        A-1474-18T1
                                      17